DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This Office action is in response to an RCE filed on February 2, 2022 with a new IDS.  No claims have been amended, added, nor cancelled.  Thus, claims 1-17, and 19-21 are pending. 


Allowable Subject Matter
Claims 1-17, and 19-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 9, and 15 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no prior art from the new IDS was found which would teach or suggest this previously allowed claim, whereby the added/appended limitations of “perform operations, the operations comprising: determine whether the AV operates in an environment designated as flat”, and, “using a planar model that includes two degrees of freedom in two directions of a plane and one degree of freedom representing an orientation of the AV” overcame the rejection with the prior art of Zhou that was silent on modeling an AV using a planar model based on an environment in which the AV operates being designated as flat, nor discloses an option (determination) for the AV to be capable of operating (from a 3D model to) a flat model so a potential reduction in computational needs could benefit an AV’s operational efficiency with both a reduction of power (fuel) consumption and latency of receiving positional state updates utilizing vision-based image processing.  Similarly, with the new IDS, neither 
Examiner reaffirms the allowance of claim 1 with consideration of the new IDS presented.

Regarding claim 9, independent claim 9 is the identical method performed by the autonomous vehicle apparatus of independent claim 1, therefore claim 9 is also allowed for the same reason as claim 1.

Regarding claim 15, independent claim 15 is one or more non-transitory computer-readable storage media comprising instructions that executes the identical method performed by the autonomous vehicle apparatus of independent claim 1, therefore claim 15 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 9, and 15, all of independent claims 1, 9, and 15’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PETER Y NING/Examiner, Art Unit 3661

February 11, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661